Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 9,100,689 in view of Addair (US 2011/0083157). 
Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of claims 2, 8 and 14 are anticipated by claims 1, 9 and 17 in the patent.
The claims of the patent do not disclose the second device is a mobile device.
Addair discloses that it was known for a requesting second device for transcoded content to be a mobile device (See [0016] [0035] [0039] [0041)).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of the patent with the known methods of Addair predictably resulting in the requesting device being a mobile device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of increasing the types of devices a transcoding system will provide for.

Claims 2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 9,565,468 in view of Addair (US 2011/0083157). Although the claims at issue are not identical, they are not patentably distinct from each other because most the limitations of claims 2, 8 and 14 are anticipated by claims 1, 7 and 13 in the patent.
The claims of the patent do not disclose the second device is a mobile device.
Addair discloses that it was known for a requesting second device for transcoded content to be a mobile device (See [0016] [0035] [0039] [0041]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of the patent with the known methods of Addair predictably resulting in the requesting device being a mobile device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of increasing the types of devices a transcoding system will provide for.

Claims 2, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 9,819,994. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2, 8 and 14 are anticipated by claims 1, 9 and 17 in the patent.

Claims 2, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,104,424. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2, 8 and 14 are anticipated by claims 1, 9 and 17 in the patent.

Claims 2, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 11 and 20 of U.S. Patent No. 10,587,914. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2, 8 and 14 are anticipated by claims 2, 11 and 20 in the patent.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 8-12 and 14-18 of U.S. Patent No. 11,140,437. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2-19 are anticipated by claims 2-6, 8-12 and 14-18 in the patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, 8-9 and 14-15 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Addair (US 2011/0083157) in view of Bennet et al. (US 2006/0031889).

Regarding claims 2, 8 and 14, Addair discloses a system, method, and non-transitory computer readable executed by a processor for transferring content between devices, comprising:
a hardware processor (See Fig 3 and [0047-0048)):
determining media content items for transmitting to a mobile device, wherein the media content items are in a first format corresponding to a media device (See Fig 4 and [0062- 0063] receiving a request from content player and [0064] receiving the program as data in a first format from the sender/set-top box. Where the content player requesting may be a smart phone, [0016] [0026]);
determines a second format corresponding to the mobile device for receiving at least one of the media content items based on a capability of the mobile device (See Fig 4 and [0065] determining a format for the requesting player device);
in response to receiving a request for a transcoded media content item from the transcoded media content items, generates transcoded media content items by transcoding the media content items from the first format to the second format (See [0066] responsive to the request the process converts the data in the first format to the second media format compatible with the content player); and
transmits the transcoded media content items to the mobile device (See [0067] transmitting the data to the content player).
Addair does not explicitly disclose that the hardware processor is of the media device and determining media content items that are selectable for retrieval by a mobile device.
Bennet discloses that it was known for a media device to include a video processing system (See [0029] and Fig 1 where STB includes VPS for receiving video program in a first format and creating a version in a second format. Where the functional components read on processors executing software, see [0083]) and for a mobile device to select for retrieval media content from a video transcoding source device (See Fig 1 and [0038-0039] selecting video program for retrieval and delivering to a mobile device.).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Addair with the known methods of Bennet predictably resulting in the hardware processor is of the media device and determining media content items that are selectable for retrieval by a mobile device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of reducing the amount of devices and bandwidth requirements in a network.

Regarding claim 3, 9 and 15, Addair and Bennet further disclose the system of claim 2, wherein the request for the transcoded media content item is received via a user interface presented on the mobile device (See Addair [0020] [0051] and Bennet [0039]).

Claim 4-5, 10-11 and 16-17 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Addair (US 2011/0083157) in view of Bennet et al. (US 2006/0031889) in view of Prus et al. (US 2008/0005204).

Regarding claim 4, 10 and 16, Addair and Bennet disclose the system of claim 2, but do not explicitly disclose wherein the hardware processor further: determines that more than a predetermined threshold of memory of the media device used to store media content items has been filed; and selects a subset of the media content items for deletion from the memory of the media device used to store the media content items.
Prus discloses that it was known to determine that more than a predetermined threshold of memory of the media device used to store media content items has been filed (See [0066] threshold of memory for storage is a total of ten episodes as set forth by retention rules); and selects a subset of the media content items for deletion from the memory of the media device used to store the media content items (See [0066] selecting for deletion any extra episodes such as earliest recorded episodes to make room for newly recorded episodes).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Addair with the known methods of Prus predictably resulting in the hardware processor further: determines that more than a predetermined threshold of memory of the media device used to store media content items has been filed; and selects a subset of the media content items for deletion from the memory of the media device used to store the media content items by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of efficiently using media data storage as suggested by Prus.

Regarding claim 5, 11 and 17 Addair Bennet and Prus further disclose the system of claim 4, wherein the subset of the media content items are selected based on user configuration settings that indicate episodic content that is to be deleted (See [0066] deleting any extra episodes reads on episode content to be deleted according to a retention policy. See [0067] user selecting a DVR retention policy).

Claim 6, 12 and 18 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Addair (US 2011/0083157) in view of Bennet et al. (US 2006/0031889) in view of Tracton et al. (US 2005/0114445).

Regarding claim 6, 12 and 18, Addair and Bennet disclose the system of claim 2, but does not explicitly disclose wherein determining the second format comprises selecting a resolution based on a bandwidth of a network connection between the mobile device and the media device.
Tracton disclose that it was known to determine a format for resolution based on a bandwidth of a network connection between a requesting device and a server device for providing content to the requesting device is the determined resolution (See [0045] reprocessing original source content to create low resolution version for low bandwidth client devices).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Addair with the known methods of Tracton predictably resulting in determining the second format comprises selecting a resolution based ona bandwidth of a network connection between the mobile device and the media device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of providing content to a remote client according to the capabilities of the client and the network conditions as suggested by Tracton.

Allowable Subject Matter
Claims 7, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection of claim and if the rejection with respect to double patenting were rendered moot.

The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 7, 13 and 19.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilley (US 2006/0263037) discloses a network editor which comprises a central location with stored movies that can be edited by editors at remote locations. In some embodiments, a user can, as part of sharing, list the transcoded movies in a directory accessible to other users of the movie system, searchable by characteristics of the transcoded movie.

Robbins et al. (US 2008/0155230) discloses a system for providing simultaneous transcoding of multimedia data. In some embodiments a GUI may be displayed to a user to provide a list of all properly transcoded multimedia data in various formats that are now available to be transferred onto an external device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425